PEE CUEIAM. —
1. The plaintiff had a decree in her favor in the court below and the defendants regularly served their notice of appeal and filed their undertaking, hut failed to serve the undertaking on plaintiff or her counsel. Plaintiff moves to dismiss the appeal and affirm the decree of the court below. As no excuse is offered for the failure to serve the undertaking the appeal will be dismissed and the decree affirmed with judgment against appellants for the costs of this proceeding. Appeal Dismissed,